DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-28 have been considered but are moot because the rejections have been withdrawn, in light of the amendments to the claims.

Allowable Subject Matter
Claims 9-28 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of Nakashika and Arik teach voice conversion, using feature vectors and latent vectors, an encoder and decoder, and attribution labels. However, neither Nakashika nor Arik teach that the encoder and decoder are trained using only the information from a source speaker and the attribution label. Nakashika and Arik rather teach training using source and target information. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations in the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kinnunen et al. (Kinnunen, T., Juvela, L., Alku, P., & Yamagishi, J. (2017, March). Non-parallel voice conversion using i-vector PLDA: Towards unifying speaker verification and transformation. In 2017 IEEE international conference on acoustics, speech and signal processing (ICASSP) (pp. 5535-5539). IEEE.) section 3 teaches voice conversion using non-parallel data, estimating latent vectors and i-vectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658